DETAILED ACTION
Status of Claims
Responsive to the preliminary amendment, claims 45, 48-52, 54-57, and 89-101 remain pending.  

Specification
The disclosure is objected to because of the following informalities: the continuing data in the first paragraph should be updated to reflect the status of applicant’s patent.  
Appropriate correction is required.

Claim Objections
Claim 90 and 96 are objected to because of the following informalities:  each claim recites “at least one bet iron nitride crystal.”  This is clearly a typographical error.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 45, 48-52, 54-57, and 89-101 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. US 9715957 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because applicant’s prior patent teaches a bulk iron nitride magnet with Fe16N2 phase (claim 1).  Applicant’s patent claims overlapping values for physical size, dopant content, and energy product values.  

s 45, 48-52, 54-57, and 89-101 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No US 10692635 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because applicant’s prior patent teaches a bulk iron nitride magnet with Fe16N2 phase (claim 1).  Applicant’s patent claims overlapping values for, dopant content, and coexisting iron nitride phases.

Claims 45, 48-52, 54-57, and 89-101 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-47 of copending Application No. 15/546387 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because applicant’s copending application claims an article made of Fe16N2 (see claims 1 and 6).  Applicant claims overlapping values of physical dimensions, and that the article may be a sheet or a wire (claim 46).  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Claim 45 recites the limitation of a “bulk permanent magnet.”  It is not clear what would constitute a “bulk” magnet in this instance (how much bulk is needed to qualify as a “bulk” magnet?).  Applicant describes for example “the iron used for the processes described  herein may take the shape of wire, sheet, or bulk form” (specification at [0066]).  If a certain shape is the determinant as to what is a “bulk” or not, it is not clear what is required.  Applicant further describes that wire or sheet may be pressed together to form the “bulk,” and even that the “bulk” may comprise a wire or a sheet.  Based on these requirements of the claim, and applicant’s specification, it is not clear whether the wire or sheet itself would be a “bulk” magnet without pressing together, and if not, how many would be needed to be pressed together to make a “bulk.”  The metes and bounds of claim 45 can only be determined subjectively, and the claim is indefinite for this reason.
	Each of claims 48-52, 54-57, and 89-101 depends from claim 45, and is therefore also indefinite.  

The term "substantially parallel to the major axis" in claims 91 and 96 is a relative term which renders the claim indefinite. The term "substantially parallel" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The meaning of “substantially parallel” is not defined in the specification, and the scope of the claim is unclear.  The metes and bounds of claims 91 and 96 can only be determined subjectively.  Additionally in the case of claim 96, it is not clear whether the term “the major axis of the sheet” refers only to a sheet rolling direction, or may refer to any direction which is within a plane of the sheet, or to something else altogether.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 45, 48-52, 54-57, 93-98, 100 and 101 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Yamamoto et al., Formation of Fe16N2 in Deformed Iron by Ion Implantation Method” Proceedings of 1998 International Conference on Ion Implantation Technology (document cited by applicant; hereinafter “Yamamoto”).
	Regarding claim 45, It is noted that the claim is indefinite (see rejection grounds above).  
	Yamamoto teaches an ion implantation method of generating a Fe16N2 structure (see p 877). Yamamoto teaches in the example that a material of 10x10x0.15 mm is subjected to the ion implantation to generate the structure (See II Experimental Procedures and III Results).  Thus the structure of the work of Yamamoto is the same structure described by applicant as being a “bulk permanent magnet.”  
	Regarding claims 48-52, Yamamoto does not describe what is a maximum energy product of the material.  Yamamoto does not measure any maximum energy product.
	The same structure described by applicant, with the same composition, made by ion implantation as by applicant, would have had the claimed properties inherently.  Applicant is directed to MPEP 2112. 
	Regarding claim 54, Yamamoto teaches that the cold working of the sheet creates a number of crystal defects (See IV discussion), meeting the limitation of domain wall pinning sites. 
Regarding claim 55, Yamamoto teaches that the material includes C (see II. Experimental Procedure).  

Regarding claim 56, Yamamoto is silent as to the presence of the α’ Fe8N phase.  However, The same structure described by applicant, with the same composition, made by ion implantation as by applicant, would have had the claimed properties inherently.  Applicant is directed to MPEP 2112.
Regarding claim 57, applicant uses the phrase “consists essentially of.”  For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising."  Applicant is directed to MPEP 2111.03.
Yamamoto describes the Fe16N2 phase (see III Results and IV Discussion). 
Regarding claims 93-95, Yamamoto teaches a sheet of 10x10x0.15 mm (see II. Experimental Procedure).  The size of the sheet falls in the ranges as claimed, anticipating the entire ranges.  MPEP 2131.03.  
Regarding claim 96, it is noted that the claim is indefinite.  See rejection above.  
Yamamoto does not teach that at least one bct nitride crystal has a 001 axis substantially parallel to a major axis of the sheet.  Yamamoto does not describe a physical orientation of any bct crystals relative to the orientation of the sheet.  
The same structure described by applicant, with the same composition, made by ion implantation as by applicant, would have had the claimed properties inherently.  Applicant is directed to MPEP 2112.
Regarding claims 97-98, Yamamoto teaches a sheet of 10x10x0.15 mm (see II. Experimental Procedure).  The size of the sheet falls in the ranges as claimed, anticipating the entire ranges.  MPEP 2131.03.  
Regarding claim 100, Yamamoto describes a c/a ratio of 1.04, as compared with 1.10 (see III. Results), which would account for a difference of about 5.4%, falling in the claimed range.  

Regarding claim 101, Yamamoto describes the Fe16N2 phase (see III Results and IV Discussion).  This phase has N present at approximately 11.111% (2/(16+2)).  The content of N of this phase meets the limitation of the claim.  





Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 89-92 and 99 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamamoto.  Yamamoto is applied to the claims as stated above in the rejections under 35 USC 102.  
Regarding claims 89-92, Yamamoto does not teach wherein the material is a wire.  Yamammoto envisions a sheet.  However, the use of a wire would have been prima facie obvious to the skilled artisan.  In this case the function of the magnetic material would not have varied as its form or shape.  Applicant is directed to MPEP 2144.04 IV.  Further the skilled artisan would have been able to use any type of iron for the process of Yamamoto with reasonable expectation of success.  

Alternatively, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  IN this case, the size of 10x10 is close enough to the claim size of “greater than 10” that the skilled artisan would have reasonably expected them to perform functionally the same.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/               Examiner, Art Unit 1734